Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Claims 1 and 3-20 are pending and have been examined in this application.
	This is the second communication on the merits. 	

Response to Arguments
Applicant’s arguments, see pages 10-15, filed 01/26/2021, with respect to independent claims 1, 5, and 15 have been fully considered and are persuasive.  The rejections of claims 1, 5, and 15 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW D LEE/Examiner, Art Unit 3616                
                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616